                                                                       ----··------------------------------------
          "'~


                                                                                                                                                            G
<'.1'




        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel of 1



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             v.                                        (For Offenses Committed On or After November 1, 1987)


                          Rene Ernesto Saucedo-Vargas                                  Case Number: 3:19-mj-21768

                                                                                       Danielle Renee Peay
                                                                                       Defendant's Attorney


        REGISTRATION NO. 84935298

        THE DEFENDANT:
         ~ pleaded guilty to count(s) 1 of Complaint
                                                   -----'------------------------~
         D was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Natu re of Offense                                                            Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

         D The defendant has been found not guilty on count(s)
                                                                                 ------------------~
          D Count(s)                                                                      dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        ® TIME SERVED                              D                                        days

          ~   Assessment: $10 WAIVED ~ Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesda~ril 30, 2019
                                                                                    Date of Imposition of Sentence
                                      6:7r                                                 I


         Received -~--''"'------+--
                       DUSM
                                                                 FU=ED              HCJNORABL'E ROBERT N. BLOCK
                                                                                    UNtTED STATES MAGISTRATE ruDGE
                                                                  APR 3 O2019
                                                      CLERK, U.S. DJSTR!CT COURT
         Clerk's Office Copy                        SOUTHERi' D!STi~iCT CF CALIFORNIA
                                                    BY                           DEPUTY
                                                                                                                                   3:19-mj-21768
